 1
                                                                          Judge: Christopher M. Alston
 2                                                                                          Chapter: 7
                                                                              Hearing Location: Seattle
 3                                                                       Hearing Date: March 19, 2020
                                                                               Hearing Time: 1:30 p.m.
 4                                                                Reply Date: March 16, 2020, 5:00 p.m.
 5

 6

 7
                          UNITED STATES BANKRUPTCY COURT
 8
                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9
     IN RE
10                                                            Bankruptcy No. 18-12299-CMA
     JASON L. WOEHLER,
11                           DEBTOR.                          Adversary No. 18-01169-CMA
      _____________________________________
12
                                                              PLAINTIFF’S REPLY TO DEBTOR’S
      RUSSELL BRANDT,
13                                  Plaintiff                 OPPOSITION TO PLAINTIFF’S
             v.                                               MOTION TO CONTINUE TRIAL
14                                                            DATE
      JASON L. WOEHLER,
15                                 Defendant.
16
                                         I.        INTRODUCTION
17
             COMES NOW Plaintiff, RUSSELL BRANDT, (“Plaintiff”) by and through counsel, and
18
     respectfully replies to JASON L. WOEHLER’s (“Debtor”) Opposition to Plaintiff’s Motion to
19
     Disqualify Counsel and Extend the Discovery Deadline.
20
             Debtor summarily states that Debtor and his counsel, James Dickmeyer, would testify
21
     consistently regarding several contested issues and that therefore Mr. Dickmeyer’s testimony is
22
     somehow not necessary. The Debtor’s conduct in this Court is at issue. Plaintiff does not want a
23
     “fishing expedition;” Plaintiff simply has the right to call material witnesses at trial. Although
24
     Debtor attempts to explain certain issues ahead of trial (Dkt. 40, pp. 2 – 4), because these issues
25
     are material, it is all the more reason why Plaintiff and the trier of fact should not just simply take
26

27    PLAINTIFF’S REPLY RE: DISQUALIFICATION                                   Leonard Law
      18-01169-CMA - 1                                                    1001 4th Ave, Suite 3200
                                                                             Seattle, WA 98154
                                                                   Ph. (206) 486-1176 Fax (206) 458-6028
      Case 18-01169-CMA           Doc 42        Filed 03/16/20   Ent. 03/16/20 16:48:45         Pg. 1 of 6
 1   Debtor’s word for it in this motion practice. Plaintiff still has the right to examine Mr. Dickmeyer

 2   on the listed issues and, without revealing Plaintiff’s trial strategy, other facts at trial relevant to

 3   the 11 U.S.C. §727 claims.

 4                                                 II.     FACTS

 5          Plaintiff incorporates by reference all relevant material facts regarding Mr. Brandt’s claim

 6   of nondischargeability under 11 U.S.C. §727 contained in the parties’ briefing and exhibits on the

 7   Cross-Motions for Summary Judgment (Dkt. 15 – 19) and Plaintiff’s motion (Dkt. 34). In the

 8   interest of brevity and judicial economy, these facts will not be repeated here.

 9                                          III.         AUTHORITY
10          A. Good Cause Exists to Modify the Scheduling Order and Continue Trial.
11          “The right to disqualify counsel is within the discretion of the trial court as an exercise of
12   its inherent powers.” See United States v. Wunsch, 84 F.3d 1110, 1114 (9th Cir. 1996). A motion
13
     to disqualify counsel is not taken lightly -- courts are reluctant to disqualify counsel absent
14
     “compelling circumstances.” See, American Safety Casualty Insurance Company v. Happy Acres
15
     Enterprises Co., Inc. et al, C16-0044 RSM (Jan. 20, 2017). However, a lawyer may be disqualified
16
     as an advocate at trial where he or she is likely to be a necessary witness. State v. Sanchez, 288 P.
17
     3d 351, 364 (Wn. Ct. App. Div. III, 2012) citing Public Utility Dist. No. 1 of Klickitat County v.
18
     Int’l Ins. Co., 124 Wn.2d 789, 811-12, 881 P.2d 1020 (Wash. 1994). [A] motion for
19

20   disqualification must be supported by a showing that the attorney will give evidence material to

21   the determination of the issues being litigated, that the evidence is unobtainable elsewhere, and

22   that the testimony is or may be prejudicial to the testifying attorney’s client. Public Utility Dist.

23   No. 1 of Klickitat County v. Int’l Ins. Co., 124 Wn.2d 789, 812, 881 P.2d 1020 (1994) (citing
24   Cottonwood Estates, Inc. v. Paradise Builders, Inc., 128 Ariz. 99, 105, 624 P.2d 296 (1981); see
25   also Bridgen v. Windermere Real Estate Co., No. 78581-8-I, 2019 Wash. App. LEXIS 1330, at *4
26
     (Ct. App. May 28, 2019) (quoting PUD No. 1, 124 Wn.2d at 812). A trial court’s ruling
27    PLAINTIFF’S REPLY RE: DISQUALIFICATION                                    Leonard Law
      18-01169-CMA - 2                                                     1001 4th Ave, Suite 3200
                                                                              Seattle, WA 98154
                                                                    Ph. (206) 486-1176 Fax (206) 458-6028
      Case 18-01169-CMA           Doc 42      Filed 03/16/20       Ent. 03/16/20 16:48:45        Pg. 2 of 6
 1   disqualifying counsel who is likely to be a necessary witness is reviewed for abuse of discretion.
 2   Id. at 365, citing PUD No. 1, 124 Wash.2d at 812, 881 P.2d 1020. Discretion is abused when it is
 3   exercised on untenable grounds or for untenable reasons. Id., citing State v. Schmitt, 124 Wn. Ct.
 4
     App. 662, 666, 102 P.3d 856 (2004).
 5
                                            IV.     ARGUMENT
 6
             A. Plaintiff has the right to examine necessary witnesses.
 7
             Here, Debtor seeks to reduce the number of issues that Mr. Dickmeyer could testify on to
 8
     a few, then have the Court believe based on the pleadings and emails produced that this is the
 9
     entire story. The number and persistence of errors admitted to by Debtor in his opposition, the
10

11   11th-hour explanation that it was in large part his counsel’s fault, and other factual allegations at

12   issue for trial suggest that it this is not. Although the Court, as trier of fact in this case, is in a

13   superior position to put certain things out of its mind that a jury of laypersons could not do so as

14   easily, the trier of fact has an enormous responsibility in a §727 action. The Court needs the facts,
15   as fully as possible, about what the Debtor did, knew and failed to disclose. And it cannot be asked
16   to simply take the Debtor’s word in these pleadings and assume that the testimony of Debtor and
17
     his lawyer will not be adverse. These facts cannot be developed fully at trial if Debtor’s counsel is
18
     permitted to remain as Debtor’s advocate.
19
             Debtor’s counsel correctly identified that the test for determining whether an advocate
20
     should be disqualified as counsel is that laid out in Cottonwood Estates, Inc. v. Paradise Builders,
21
     Inc. 128 Ariz. 99, 105-06, 624 P.2d 296 (1981). See Pub. Util. Dist. No. 1 v. Int'l Ins. Co., 124
22
     Wn.2d 789, 812, 881 P.2d 1020, 1033 (1994). It test has three parts:
23

24           A. “[T]he attorney will give evidence material to the determination of the issues being

25   litigated”;

26           (2) “[T]he evidence is unobtainable elsewhere,” and

27    PLAINTIFF’S REPLY RE: DISQUALIFICATION                                   Leonard Law
      18-01169-CMA - 3                                                    1001 4th Ave, Suite 3200
                                                                             Seattle, WA 98154
                                                                   Ph. (206) 486-1176 Fax (206) 458-6028
      Case 18-01169-CMA           Doc 42     Filed 03/16/20      Ent. 03/16/20 16:48:45         Pg. 3 of 6
 1          (3) “[T]he testimony is or may be prejudicial to the testifying attorney’s client.” Id.
 2          Here, what is material is whether the Debtor engaged in conduct violative of 11 U.S.C. §§
 3   727(a), (2), (3), (4), (5) or (6). This inquiry necessarily includes information regarding whether
 4
     Debtor: (1) hid or concealed assets “with intent to hinder, delay, or defraud a creditor or officer of
 5
     the estate” (727(a)(2)); (2) “concealed, destroyed, mutilated, falsified, or failed to keep or preserve
 6
     [records] from which [his] financial condition or business transactions might be ascertained, unless
 7
     such act or failure to act was justified under all of the circumstances of the case” (727(a)(3)); (3)
 8
     “made a false oath or account” (727(a)(4)(A));(4) failed to explain “any loss or deficiency of
 9
     assets” (727(a)(5)); or (4) “withheld from an officer of the estate entitled to possession under this
10

11   title, and recorded information …relating to [Debtor’s] property or financial affairs.” The Debtor

12   admits and the record shows that his schedules were incomplete and that he failed to disclose

13   certain income and assets. The Record shows that Debtor impeded the Trustee’s sale of his home.

14   The record shows that the Chapter 7 Trustee was unable to sell his home at the estimated market
15   rate. The record reveals numerous instances where Debtor failed to disclose information he was
16   required to disclose. Thus, what is left for the Court to determine at trial is the Debtor’s intent
17
     regarding his actions and misstatements and the nature of those omissions.
18
            Here, much of the material evidence is only available through Debtor’s counsel. Debtor’s
19
     counsel admittedly filled out his schedules. Why Debtor’s counsel failed to disclose in those
20
     schedules certain information is what is at issue. The primary witness in that inquiry, is Debtor’s
21
     counsel.
22
            Finally, Debtor has relied on the argument that the errors in his disclosures, were largely a
23

24   result of his counsels’ failure to do what he told him to do. If Debtor’s counsel reveals on the stand

25   that some of the errors were not a result of something he did, and instead something his client did,

26   that testimony will be adverse to his client. Debtor’s counsel has indicated that this will not happen,

27    PLAINTIFF’S REPLY RE: DISQUALIFICATION                                   Leonard Law
      18-01169-CMA - 4                                                    1001 4th Ave, Suite 3200
                                                                             Seattle, WA 98154
                                                                   Ph. (206) 486-1176 Fax (206) 458-6028
      Case 18-01169-CMA           Doc 42     Filed 03/16/20      Ent. 03/16/20 16:48:45         Pg. 4 of 6
 1   but then, what is the point of trial. Plaintiff’s counsel’s case, in-part, rest on what Debtor’s counsel
 2   did and why. He is the only person that can testify to that, because he and the Debtor have placed
 3   the blame at his feet.
 4
             B. Discovery
 5
             The Court at this time may also agree to extend the discovery deadline to permit Plaintiff
 6
     to complete the outstanding discovery inquiring into all Debtor’s communications with attorneys
 7
     regarding the Brandt matter, his bankruptcy, and his assets as detailed in his schedules. An ounce
 8
     of additional time now could prevent a pound of woe at trial for the parties and the Court. It may
 9
     also allow the Court to look more deeply into Debtor’s defense of reliance on counsel and whether
10

11   Debtor’s counsel should be disqualified.

12                                         V.       CONCLUSION

13          For the reasons detailed herein, Plaintiff requests that the Court grant Plaintiff’s motion.

14       DATED this 16th day of March, 2020.
15
                                                S//Samuel Leonard_________________
16                                              SAMUEL LEONARD (WSBA #46498)
                                                Leonard Law
17                                              1001 4th Ave. #3200, Seattle, WA 98154
                                                Ph. 206.486.1176
18                                              Fx. 206.458.6028
                                                sam@seattledebtdefense.com
19

20                                              S//SaraEllen Hutchison________________
                                                SARAELLEN HUTCHISON (WSBA #36137)
21                                              Law Office of SaraEllen Hutchison, PLLC
                                                539 Broadway, Tacoma, WA 98402
22                                              Telephone: (206) 529-5195
23                                              Facsimile: (253) 302-8486
                                                Email: saraellen@saraellenhutchison.com
24

25                                              Attorneys for Creditor Russell Brandt
26

27    PLAINTIFF’S REPLY RE: DISQUALIFICATION                                   Leonard Law
      18-01169-CMA - 5                                                    1001 4th Ave, Suite 3200
                                                                             Seattle, WA 98154
                                                                   Ph. (206) 486-1176 Fax (206) 458-6028
      Case 18-01169-CMA           Doc 42        Filed 03/16/20    Ent. 03/16/20 16:48:45        Pg. 5 of 6
                                       CERTIFICATE OF SERVICE
 1

 2          I hereby certify under penalty of perjury under the laws of the State of Washington that on

 3   the 16th day of March, 2020, I electronically filed the foregoing with the Clerk of Court using the

 4   CM/ECF system which will automatically serve and send email notification of such filing to all
 5   registered attorneys of record.
 6

 7   Dated this 16th day of March, 2020 at Seattle, Washington.

 8                                          S//Samuel Leonard_________________
                                            SAMUEL LEONARD (WSBA #46498)
 9

10                                          Counsel for Plaintiff/Creditor Russell Brandt

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27    PLAINTIFF’S REPLY RE: DISQUALIFICATION                                Leonard Law
      18-01169-CMA - 6                                                 1001 4th Ave, Suite 3200
                                                                          Seattle, WA 98154
                                                                Ph. (206) 486-1176 Fax (206) 458-6028
      Case 18-01169-CMA          Doc 42     Filed 03/16/20     Ent. 03/16/20 16:48:45        Pg. 6 of 6
